DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1 and 4-22 of U.S. Application 16/950,227 filed on March 18,2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 4-9, 12, and 15-20 have been entered.
Claims 21 and 22 have been added. 
Claims 2 and 3 have been cancelled.


Rejections under USC 102 and 103
Applicant's arguments filed on 03/18/2022 have been fully considered but are moot in view of a new rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 4, 6, 7, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al (USPGPub 20050115337) in view of Focia et al (US pat No. 9207192) in view of Suzuki et al (USPGPub 20130038321).


    PNG
    media_image1.png
    395
    760
    media_image1.png
    Greyscale

Prior Art: Tarumi
Regarding claim 1, Tarumi discloses a vehicle (1) comprising: a rotating machine (par 7 discloses antenna rotation mechanism); a sensor (such as radar 11) on the rotating machine, the sensor comprising (par 53 discloses detecting cracks and fractions in a pipeline). Tarumi does not fully disclose a magnetometer configured to perform a magnetic flux measurement; a transmitter; and a processing device coupled to the magnetometer and to the transmitter, the processing device configured to: determine a magnitude of magnetic flux responsive to the magnetic flux measurement; and instruct the transmitter to transmit a control signal based on the magnitude of magnetic flux. 
However, Focia discloses a magnetometer (52) configured to perform a magnetic flux measurement (col 4 lines 50-65 discloses a magnetic probe for magnetic sensing); a transmitter (32); and a processing device (34 and 36) coupled to the magnetometer and to the transmitter (col 7 lines 6-38 discloses coupled to the magnetometer but connected to the transmitter through coax 40), the processing device configured to: determine a magnitude (value) of magnetic flux (magnetic field) responsive to the magnetic flux measurement (through recorder and computer 36). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Tarumi in view of Focia in order to properly detect problems in a pipeline. Tarumi in view of Focia does not fully disclose instruct the transmitter to transmit a control signal responsive to the magnitude of magnetic flux.
However, Suzuki discloses instruct the transmitter (3-8) to transmit a control signal responsive to the magnitude of magnetic flux (par 39 discloses the controller controls coils to generate fields. Therefore the controller controls went to the signals). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tarumi in view of Focia in view of Suzuki in order to determine anomalies based on the magnetic field sense. 

Regarding claim 4, Tarumi discloses wherein the control signal is an alternating current waveform, a sine wave, a square wave, or a triangle wave (par 25 discloses the radar emits electromagnetic waves which contains at least a current waveform). 

Regarding claim 6, Tarumi in view of Focia does not fully disclose wherein the processing device is configured to transmit the control signal to a generator, and the control signal is configured to instruct the generator to produce a magnetic field having a frequency or to produce a magnetic field having a magnitude.
However, Suzuki discloses wherein the processing device is configured to transmit the control signal to a generator, and the control signal is configured to instruct the generator to produce a magnetic field having a frequency or to produce a magnetic field having a magnitude (par 39 lines 1-10 discloses controller 25 controls coils which produces electromagnetic signals). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tarumi in view of Focia in view of Suzuki in order to find faults using the signal.

Regarding claim 7, Tarumi does not fully disclose wherein the processing device is configured to transmit the This Application is a Continuation of-26- T74122US03 Prior Application No. 16/032,553control signal to a generator, and the control signal is configured to instruct the generator to produce a magnetic field having an amplitude modulation or a frequency modulation.
However, Focia discloses wherein the processing device is configured to transmit the This Application is a Continuation of-26- T74122US03 Prior Application No. 16/032,553control signal to a generator, and the control signal is configured to instruct the generator to produce a magnetic field having an amplitude modulation or a frequency modulation (using the pulse which has amplitude modulation). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Tarumi in view of Focia in order to properly detect problems in a pipeline.

Regarding claim 8, Tarumi in view of Focia does not fully disclose fully disclose wherein the magnetic flux measurement is a frequency, a magnitude, or a direction.
However, Suzuki discloses wherein the magnetic flux measurement is a frequency, a magnitude, or a direction (par 39 discloses determining magnitude, therefore apart of the flux). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tarumi in view of Focia in view of Suzuki in order to find faults using the signal.

Regarding claim 21, Tarumi discloses comprising a generator on the rotating machine, the generator configured to produce a magnetic field in response to receiving the control signal (par 25 and 60 discloses the antenna produces electromagnetic waves. Therefore generating a magnetic field based on a control signal). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al (USPGPub 20050115337) in view of Focia et al (US pat No. 9207192) in view of Suzuki et al (USPGPub 20130038321) in further view of Goswami et al (USPGPub 20120067644). 

Regarding claim 5, Tarumi in view of Focia in view of Suzuki does not fully disclose wherein the magnetometer comprises a transducer.
However, Goswami discloses wherein the magnetometer comprises a transducer (abstract discloses a magnetometer known to have a transducer). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tarumi in view of Focia in view of Suzuki in further view of Goswami in order to send information back to a processor. 

Reasons for Allowance

Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a  device configured to receive a second magnetic flux measurement from the first sensor; receive a third magnetic flux measurement from a second sensor; receive a fourth magnetic flux measurement from the second sensor; and based on a difference between the fourth magnetic flux measurement and the third magnetic flux measurement in combination with the other limitations of the claim. 

Claims 10-11 are also allowed as they depend on allowed claim 9.

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: an electromechanical transducer coupled to the support and to the magnet, the Appl. No.: 16/950,227Page 3 of 9 Amendment - 111 T74122US03CONelectromechanical transducer configured to vibrate the support and the magnet to produce a magnetic field in combination with the other limitations of the claim.

Claims 13-20 are also allowed as they depend on allowed claim 12.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 22, the prior art of record taken alone or in combination fail to teach or suggest a vehicle comprising: wherein the generator comprises: a magnet; a support; and an electromechanical transducer coupled to the support and to the magnet, the electromechanical transducer configured to vibrate the support and the magnet to produce the magnetic field in combination of the other limitations of the claim.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868